Citation Nr: 1815176	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Airforce from January 1957 to October 1960. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

This claim had been denied by the Board in a January 2012 decision.  However, in a September 2012 Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the denial and remanded the matter back to the Board.

Thereafter, the Board remanded the matter in February 2013, April 2016, and September 2017. 

The Board remanded the matter to obtain an adequate medical opinion. The opinion provided did not follow the remand directives and was not an adequate opinion. Further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded again. The purpose of the Board's remand in September 2017 was to obtain an addendum medical opinion to a June 2016 VA examination. The examiner was directed to opine as to whether chronic bronchitis, diagnosed in 1962, was related to the Veteran's thoracotomy.  If so, the examiner was to state whether it was at least as likely as not the cause of Veteran's COPD.  If not, the examiner was to opine on whether it aggravated his COPD beyond its natural progression.  

In as much as the Board regrets the additional delay of this appeal, an additional remand is required before the Veteran's claim can be properly adjudicated. In November 2017, an addendum medical opinion was obtained. The examiner stated, "Thoracotomy is not a cause of lung disease," but also explained that in regard to chronic bronchitis, the "[V]eteran does not have this condition now and never did." 11/20/2017, C&P Examination, at p. 8, 9. In his opinion, the examiner failed to address the Veteran's chronic bronchitis diagnosis from 1962, and bronchitis symptoms in the 2000s, as well as the Veteran's submitted article.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that all current VA treatment records through the present are associated with the Veteran's claims folder. 

2. After receiving all additional records, forward the virtual claims file to a VA examiner for an addendum opinion. This should be a different examiner than the one that provided the November 2017 addendum. The need for an additional examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

a) The examiner should address whether the Veteran's COPD is at least as likely as not (50 percent or greater) related to the Veteran's military service?

b) If not, the examiner should address whether chronic bronchitis, to include as diagnosed in 1962, is at least as likely as not (50 percent or greater) related to the Veteran's military service?  (If the examiner does not believe that the Veteran has ever had chronic bronchitis then this finding must be explained and reconciled with the other evidence of record.)

c) If chronic bronchitis is found to be at least as likely as not related the Veteran's military service, then the examiner should opine whether the Veteran's chronic bronchitis, as diagnosed in 1962, either a) caused or b) aggravated the Veteran's COPD beyond its natural progression. 

d) The examiner should describe the specific symptoms associated with chronic bronchitis and COPD that are attributed to one but not both disorders, if the conditions involve only duplicative symptomatology this should be stated. 

Please consider all relevant lay and medical evidence and provide rationale for any conclusions.

Please also note that the Veteran has a chronic bronchitis diagnosis in 1962. See 8/29/1962, Medical Treatment Record - Government Facility - Chronic Bronchitis Dx, at p. 13. Additionally, medical records indicate bronchitis in 2007, and 2008. See 2/17/2009, Medical Treatment Record - Non-Government Facility - Carolina Medical, at p. 13; 6/23/2008, Medical Treatment Record - Government Facility - Bronchitis Symptoms, at p. 2. When reviewing the Veteran's file, the examiner must indicate that he or she considered these records in the examiner's opinion. 

3. If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




